DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
“monitoring unit, mapping unit, determining unit” recited in claims 8, 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
A review of the specification appears to provide structural (fig. 9, represents the UE apparatus with monitoring unit 903 coupled to determining unit 904, and mapping unit 905, fig. 13,  page 35 to page 40, page 42 to page 45+) support and algorithms  (fig. 1, , fig. 4, fig. 5, fig. 7, fig. 8,  the steps of the receiving, transmitting and then determination steps, page 10 to page 29, page 31 to page 35) for supporting the mean plus functions.


Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 1-8, 12-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KIM et al (US 2020/0028740 A1, Foreign Priority of July 20, 2018).

Regarding claim 1, KIM et al (US 2020/0028740 A1, Foreign Priority of July 20, 2018) discloses a data transmission apparatus (see, fig. 12-fig. 13, , method and apparatus for transmitting in uplink channel, section 0009-0012, 0120-0121, fig. 17, UE 1700 which includes a receiver 1710, controller 1720 and transmitter 170 , section 0189-0201+) comprising: a receiver (fig. 17,UE 1700,  receiver 170 which receives downlink control information, data, messages from a base station, section 0189-0201+) configured to receive resource scheduling indication information transmitted by a network device (see, base station which transmits downlink control information, including interlace information  for each subband in relation to number of PRBS, section 0190-0198, 0143-0144+, 0164-0165) and used for indicating an uplink transmission resource (see, interlace information related to subcarrier spacing in units of PRBs, the interlace information is used for uplink transmission on the uplink channel, section 0190-0196, 0119-0121), the uplink transmission  (see, the interlace information is used for uplink transmission on the uplink channel, section 0190-0196, 0119-0121) comprising at least one resource scheduling unit (see, interlace information related to subcarrier spacing in units of PRBs; section 0190-0196, 0119-0121) wherein one resource scheduling unit is a set of subcarrier clusters distributed spaced apart (see, interlacing unit which includes 10 interlaces with a spacing of 10 PRBs, section 0123-0126)  in a frequency domain (noted: bandwidth part/resource blocks in the frequency domain, section 0068, 0092) in an integer number of scheduled bandwidth units (see, interlace information related to subcarrier spacing in units of PRBs, the interlace information is used for uplink transmission on the uplink channel, section 0190-0196, 0119-0121); and a transmitter (fig. 17, UE 1700 which includes a receiver 1710, controller 1720 and transmitter 170 , section 0189-0201+)  configured to transmit uplink data (see, the transmitter transmits uplink data to the base station, section 0189-0190) on the uplink transmission resource (see, the base station receives an uplink channel to which the interlace is configured from the UE, section 0137-0140, 0204, 0189-0204, noted: subcarrier spacing used for the data transmission, section 0058, 0078, 084-0185).
Regarding claim 2, KIM ‘740 discloses the apparatus according to claim 1, wherein a subcarrier cluster is a resource block (see, interlacing unit which includes 10 interlaces with a spacing of 10 PRBs, section 0123-0126).
Regarding claim 3, KIM ‘740 discloses the apparatus according to claim 1, wherein the resource scheduling indication (see, interlacing unit which includes 10 interlaces with a spacing of 10 PRBs, section 0123-0126). information is carried by a control information (see, interlacing information via RRC signaling, or DCI, section 0104, 0126-0127, 0144, 0166-0169) and comprises one resource allocation domain (see, subband allocation resource, section 0170), the resource allocation domain indicating scheduled resource scheduling units in see, interlacing unit which includes 10 interlaces with a spacing of 10 PRBs, section 0123-0126).
Regarding claim 4, KIM ‘740 discloses the apparatus according to claim 1, wherein the receiver further configured to receive bandwidth unit indication information transmitted by the network device (see, base station which transmits downlink control information, including interlace information  for each subband in relation to number of PRBS to the UE, section 0190-0198, 0143-0144+, 0164-0165, 0166), and the bandwidth unit indication information being used for indicating the integer number of scheduled bandwidth units (see, base station which transmits downlink control information, including interlace information  for each subband in relation to number of PRBS, section 0190-0198, 0143-0144+, 0164-0166, 0174).
Regarding claim  5, KIM ‘740 discloses the apparatus according to claim 4, wherein bandwidth unit indication information is carried by RRC signaling or MAC signaling or PHY control signaling (see, interlacing information via RRC signaling, or DCI, section 0104, 0126-0127, 0144, 0166-0169).
Regarding claim 6, KIM ‘740 discloses the apparatus according to claim 1, wherein the receiver further configured to receive resource configuration information transmitted by the network device (see, the UE receives interlacing unit via RRC or DCI from the base station, then the UE determines  the size of resource allocation, section 0191-0193, 0197-0199), the resource configuration information being used for indicating one or more bandwidth units configured for a UE on a carrier (see, interlacing units related to subbands and PRBs,  the subbands used the uplink transmission with different bandwidths from each other and PRBS with subcarrier spacings between, section 0120-0127, noted: subcarrier spacing in relation to 30 kHz, section 0193-0201), the one or more bandwidth units including the integral number of scheduled bandwidth units (see, base station which transmits downlink control information, including interlace information  for each subband in relation to number of PRBS, section 0190-0198, 0143-0144+, 0164-0166, 0174, noted: subcarrier spacing in relation to 30 kHz, section 0193-0201).
Regarding claim 7, KIM ‘740 discloses the apparatus according to claim 6, wherein the resource configuration information is carried by higher layer signaling (see, resources allocated via RRC signaling, including subband section 0174, 0178, 0183-0185).
Regarding claim 8, KIM ‘740 discloses the apparatus according to claim 1, wherein the apparatus further comprises: a monitoring unit (fig. 17, UE 1700 which includes a, controller 1720 with detecting and determining means , section 0189-0201+)  configured to perform channel monitoring before transmitting uplink data (see, listen-before-talk (LBT) for channel sensing before transmitting signal, section 0108, 0155-0156) ; and a determining unit (fig. 17, UE 1700 which includes a, controller 1720 with detecting and determining means , section 0189-0201+) configured to determine a bandwidth unit in the integer number of scheduled bandwidth units (see, bandwidth parts, subband scheduling, allocation of resources which the UE can detect via the DCI in relation to the LBT success, section 0179-0182)  that are available for transmitting data according to channel monitoring result (noted: transmission of data on the uplink channel is based on LBT success, section 0155-0156), the transmitter transmits the uplink data on overlapped actual data transmission resources of the bandwidth unit (see, the number of interlaces of consecutive index/consecutive resource blocks related to bandwidth part, interlacing information relating to subbands and PRBs, section 0197, 0070, 0170, 0178-interlacing information is used in uplink channel) that are available for transmitting data (see, the UE may assume that data is allocated in the all PRBs in the allocated subbands,  the UE performs data transmission in the allocated subbands, section 0179-0185) and the uplink transmission ee, resources on a subband, scheduling, PRBs in the allocated subbands that can be used for transmission of data by the UE, section 0178-0185).

Regarding claim 12, KIM ‘740 discloses a data transmission apparatus (see, fig. 12-fig. 13, , method and apparatus for transmitting in uplink channel, section 0009-0012, 0120-0121, fig. 17, UE 1700 which includes a receiver 1710, controller 1720 and transmitter 170 , section 0189-0201+), comprising: a receiver ((fig. 17,UE 1700,  receiver 170 which receives downlink control information, data, messages from a base station, section 0189-0201+) configured to receive bandwidth unit indication information  (see, interlacing information in relation to DCI transmitted by the base station, the interlacing information associated with subbands, section 0130, 0140-0146, 0160-0166-table 2-listing of subband size, physical resource blocks (PRBs))  transmitted by a network device (fig. 18, base station/eNB 1800 that includes transmitter 1820, receiver coupled to a controller 1810, section 0012, see, base station which transmits downlink control information, including interlace information  for each subband in relation to number of PRBS, section 0190-0198, 0143-0144+, 0164-0165), the bandwidth unit indication information being used for indicating an integer number of scheduled bandwidth units (see, interlace unit/field indicating subbands, PPBs per subband/multiple subbands, section 0160-0165, 0168-0169); a processor (fig. 17, UE 1700 which includes a receiver 1710, controller 1720 and transmitter 170 , section 0189-0201+) configured to determine resources used for transmitting uplink data  (see, the UE detects and determines interlacing information/units in the DCI in allocating resources based on multiple subbands with respect to PRBs for uplink data transmission, section 0180-0183, 0185, 0190-0201) according to the indicated scheduled bandwidth units (noted: interlacing units in relation to subbands associated with PRBs in the resource allocation, section 0180-0183, 0185, 0190-0201); a transmitter (fig. 17, UE 1700 which includes a receiver 1710, controller 1720 and transmitter 170 , section 0189-0201+)  configured to transmit uplink data (see, the transmitter transmits uplink data to the base station, section 0189-0190) on the resources (see, the base station receives an uplink channel to which the interlace is configured from the UE, section 0137-0140, 0204, 0189-0204, noted: subcarrier spacing used for the data transmission, section 0044, 0058, 0071, 0078, 0184-0185).
Regarding claim 13, KIM ‘740 discloses the apparatus according to claim 12, wherein the receiver further configured to receive resource configuration information transmitted by the network device (see, the UE receives interlacing unit via RRC or DCI from the base station, then the UE determines  the size of resource allocation, section 0191-0193, 0197-0199), the resource configuration information being used for indicating one or more bandwidth units configured for a UE on a carrier (see, interlacing units related to subbands and PRBs,  the subbands used the uplink transmission with different bandwidths from each other and PRBS with subcarrier spacings between, section 0120-0127, noted: subcarrier spacing in relation to 30 kHz, section 0193-0201), the one or more bandwidth units including the integral number of scheduled bandwidth units (see, base station which transmits downlink control information, including interlace information  for each subband in relation to number of PRBS, section 0190-0198, 0143-0144+, 0164-0166, 0174, noted: subcarrier spacing in relation to 30 kHz, section 0193-0201).
Regarding claim 14, KIM ‘740 discloses the apparatus according to claim 13, wherein the resource configuration information is carried by higher layer signaling (see, resources allocated via RRC signaling, including subband section 0174, 0178, 0183-0185).
Regarding claim 15, KIM ‘740 discloses a data reception apparatus (fig. 18, base station/eNB 1800 that includes transmitter 1820, receiver coupled to a controller 1810, section 0012, see, base station which transmits downlink control information, including interlace information  for each subband in relation to number of PRBS, section 0190-0198, 0143-0144+, 0164-0165, noted: the receiver of the base station receives on uplink channel from the UE, section 0207-0212), comprising: a transmitter (fig. 18, transmitter 1820 that transmits interlacing information/interlacing units that are determined, section 0216-0217, 0219-0220) configured to transmit bandwidth unit indication information (see, base station which transmits downlink control information, including interlace information  for each subband in relation to number of PRBS, section 0190-0198, 0143-0144+, 0164-0165) transmitted to a UE (fig. 17,UE 1700,  receiver 170 which receives downlink control information, data, messages from a base station, section 0189-0201+), the bandwidth unit indication information being used for indicating an integer number (see, interlace information related to subcarrier spacing in units of PRBs, the interlace information is used for uplink transmission on the uplink channel, section 0190-0196, 0119-0121) of scheduled bandwidth units (see, interlace unit/field indicating subbands, PPBs per subband/multiple subbands, section 0160-0165, 0168-0169); a receiver (fig. 18, receiver 1830 which receives an uplink channel to which the interlace was applied, section 0206-0212) configured to receive uplink data (see, the base station receives an uplink channel to which the interlace is configured from the UE, section 0137-0140, 0204, 0189-0204, noted: subcarrier spacing used for the data transmission, section 0044, 0058, 0071, 0078, 0184-0185).
Regarding claim 16, KIM ‘740 discloses the apparatus according to claim 15, wherein the transmitter further configured to transmit resource configuration information to the UE (see, configured interlaces for an uplink channel on the basis of interlacing information determined according to subcarrier spacing, section 0120-0123), the resource configuration ee, the subbands used the uplink transmission with different bandwidths from each other and PRBS with subcarrier spacings between, section 0120-0127), the one or more bandwidth units including the integral number of scheduled bandwidth units (see, interlace information related to subcarrier spacing in units of PRBs, the interlace information is used for uplink transmission on the uplink channel, section 0190-0196, 0119-0121).
Regarding claim 17, KIM ‘740 discloses the apparatus according to claim 16, wherein the resource configuration information is carried by higher layer signaling (see, interlacing information via RRC signaling, or DCI, section 0104, 0126-0127, 0144, 0166-0169).

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as 
11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al (US 2020/0028740 A1, Foreign Priority of July 20, 2018) in view of AHN et al (US 2019/0037607 A1).
KIM ‘740 discloses all the claim limitations but fail to explicitly  discloses: Regarding claim 10, the apparatus according to claim 1, wherein there exists a guard interval at two sides of the scheduled bandwidth unit, a size of the guard interval being of a default value, or a size of the guard interval being of a predetermined size, the predetermined size being determined according to a size of a subcarrier interval in the bandwidth unit and/or a size of a bandwidth of the scheduled bandwidth unit.
Regarding claim 11, the apparatus according to claim 10, wherein a unit of the guard interval is hertz, or resource block, or subcarrier.
 Regarding claim 10, the apparatus according to claim 1, wherein there exists a guard interval at two sides of the scheduled bandwidth unit (see, guard time between RAPs, the RAPs include resource allocation with resource block, section 0065-0069, noted: guard band at both ends of each RB, section 0070-0073), a size of the guard interval being of a default value, or a size of the guard interval being of a predetermined size (see, guard band of 1.25 kHz that is separated in unit of 1 RB, section 0070-0073), the predetermined size being determined according to a size of a subcarrier interval in the bandwidth unit and/or a size of a bandwidth of the scheduled bandwidth unit (see, subcarriers having subcarrier spacing of 1.25 kHz in unit of RB, guard band provided at both ends of each RB, section 0070-0072, 0073-0077).
Regarding claim 11, the apparatus according to claim 10, wherein a unit of the guard interval is hertz, or resource block, or subcarrier (see, guard time between RAPs, the RAPs include resource allocation with resource block, section 0065-0069).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and device for RACH procedure based on clear channel assessment on an unlicensed band as taught by AHN ‘607 into the uplink channel transmission method and apparatus based on detected interlacing information (i.e., interlacing unit of physical resource blocks) relating to subcarriers associated subcarrier spacings of KIM ‘740.  The motivation would have been to provide uplink transmission based on the interlacing information (KIM, section 0121).

Allowable Subject Matter
13.	Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	The closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “a mapping unit configured to map the uplink data onto the actual data transmission resources according to a predetermined rule; wherein, the predetermined rule is that, the uplink data are mapped in a sequential order of the frequency domain and the time domain onto resources in one scheduled bandwidth unit in the actual data transmission resources overlapping with the uplink transmission resources, and then mapped in a sequential order of the frequency domain and the time domain onto resources in next one scheduled bandwidth unit in the actual data transmission resources overlapping with the uplink transmission resources.”
Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Wang et al (US 2017/0230972 A1) discloses allocation of resources using unlicensed carriers based on LBT mechanism (section 0122-0123, 0142, 0155).

	LI et al (US 2020/0275490 A1) discloses LBT transmitting method and apparatus in which the base station schedules uplink transmission based on the LBT priorities (section 0094,  0160).
	PARK et al (US 2020/0021999 A1) discloses allocation of resources in system bandwidth that includes a plurality of subbands in the unlicensed band (section 0009-0012, 

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CANDAL ELPENORD/Primary Examiner, Art Unit 2473